Citation Nr: 1428018	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-26 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to August 1986, from November 1990 to May 1991, from February 2003 to October 2003, and from June 2004 to August 2005, and reports an additional period of active service after the filing of this appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board notes that service connection for asthma was initially denied in a June 2006 rating decision.  The Veteran would normally be required to submit new and material evidence to reopen this finally adjudicated claim pursuant to 38 C.F.R. § 3.156(a).  However, since the June 2006 rating decision, additional service treatment records (STRs) have been received.  Because these additional STRs existed at the time of the prior denial but had not been associated with the claims file, VA must reconsider the original claim on the merits.  38 C.F.R. § 3.156(c) (2013).  The Board has recharacterized the issue on the title page accordingly.


FACTUAL FINDINGS, LEGAL CONCLUSIONS, 
AND REASONS AND BASES 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran seeks service connection for his currently diagnosed asthma, asserting it was first incurred during his deployment to Iraq in 2003.  Review of the Veteran's STRs indicates that he denied asthma or breathing trouble on a September 2002 medical history report and that his September 2002 medical examination report noted normal lungs.  A September 2003 post deployment medical examination report noted shortness of breath, and the Veteran indicated at a follow-up appointment that the condition was new.  In January 2004, a private physician diagnosed the Veteran with asthma, and a July 2004 treatment record from a subsequent deployment stated that the Veteran reported a one year history of mild asthma that had recently become more symptomatic.  In January 2006, a VA examiner diagnosed the Veteran with asthma and stated that the condition was first active during the Veteran's active military duty.

After review of the record, and resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current asthma was incurred in service.  Accordingly, the Board concludes that under pertinent law, service connection for asthma is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Service connection for asthma is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


